EXHIBIT 10.47


Freddie Mac Loan Number: 932600379
Property Name: Tapestry Park at Montclair


MULTIFAMILY NOTE

FLOATING RATE


(Revised 9-4-2015)




US $43,950,000
Effective Date: as of June 30, 2016





FOR VALUE RECEIVED, SIR TAPESTRY PARK, LLC, a Delaware limited liability company
(together with such party’s or parties’ successors and assigns, “Borrower”)
jointly and severally (if more than one), promises to pay to the order of
BERKELEY POINT CAPITAL LLC, a Delaware limited liability company, the principal
sum of $43,950,000, with interest on the unpaid principal balance, as
hereinafter provided.


1.    Defined Terms.


(a)
As used in this Note:         



“Amortization Period” means a period of 360 full consecutive calendar months.


“Base Recourse” means a portion of the Indebtedness equal to 0% of the original
principal balance of this Note.


“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.


“Capped Interest Rate” is not applicable, there is no Capped Interest Rate for
the Loan.


“Default Rate” means a variable annual interest rate equal to 4 percentage
points above the Floating Interest Rate in effect from time to time. However, at
no time will the Default Rate exceed the Maximum Interest Rate.


“First Installment Due Date” means August 1, 2016.


“First Principal and Interest Installment Due Date” means August 1, 2019.






Multifamily Note
 
Page 1
Floating Rate
 
 

--------------------------------------------------------------------------------





“Floating Interest Rate” means the variable annual interest rate calculated for
each Interest Adjustment Period so as to equal the Index Rate for such Interest
Adjustment Period (truncated at the 5th decimal place if necessary) plus the
Margin. However, in no event will the Floating Interest Rate exceed the Capped
Interest Rate.


“Freddie Mac” means the Federal Home Loan Mortgage Corporation.


“ICE” means ICE Benchmark Administration Limited.


“Index Rate” means, for any Interest Adjustment Period, the LIBOR Index Rate for
such Interest Adjustment Period.


“Installment Due Date” means, for any monthly installment of interest-only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note.


“Interest Adjustment Period” means each successive one (1) calendar month period
until the entire Indebtedness is paid in full, except that the first Interest
Adjustment Period is the period from the date of this Note through June 30,
2016. Therefore, the second Interest Adjustment Period will be the period from
July 1, 2016 through July 31, 2016, and so on until the entire Indebtedness is
paid in full.


“Lender” means the holder from time to time of this Note.


“LIBOR” means the London Interbank Offered Rate.


“LIBOR Index” means ICE’s one (1) month LIBOR rate for United States Dollar
deposits, as displayed on the LIBOR Index Page used to establish the LIBOR Index
Rate.


“LIBOR Index Rate” means, for any Interest Adjustment Period after the first
Interest Adjustment Period, ICE’s LIBOR rate for the LIBOR Index released by ICE
most recently preceding the first day of such Interest Adjustment Period, as
such LIBOR rate is displayed on the LIBOR Index Page. The LIBOR Index Rate for
the first Interest Adjustment Period means ICE’s LIBOR rate for the LIBOR Index
released by ICE most recently preceding the first day of the month in which the
first Interest Adjustment Period begins, as such LIBOR rate is displayed on the
LIBOR Index Page; provided, however, that if at any time the LIBOR Index Rate is
less than zero, the LIBOR Index Rate shall be deemed to be zero for all purposes
of this Note and the Loan Agreement.




Multifamily Note
 
Page 2
Floating Rate
 
 

    

--------------------------------------------------------------------------------




“LIBOR Index Page” is the Bloomberg L.P., page “BBAM”, or such other page for
the LIBOR Index as may replace page BBAM on that service, or at the option of
Lender (i) the applicable page for the LIBOR Index on another service which
electronically transmits or displays ICE LIBOR rates, or (ii) any publication of
LIBOR rates available from ICE. In the event ICE ceases to set or publish a
LIBOR rate/interest settlement rate for the LIBOR Index, Lender will designate
an alternative index, and such alternative index will constitute the LIBOR Index
Page.    


“Loan” means the loan evidenced by this Note.


“Loan Agreement” means the Multifamily Loan and Security Agreement entered into
by and between Borrower and Lender, effective as of the effective date of this
Note, as amended, modified, or supplemented from time to time.


“Lockout Period” means the period from the date of this Note through the day
preceding the 12th Installment Due Date under this Note.
        
“Margin” means 2.310 percentage points (231 basis points).


“Maturity Date” means the earlier of (i) July 1, 2023 (“Scheduled Maturity
Date”) and (ii) the date on which the unpaid principal balance of this Note
becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document; provided, however, that if the unpaid principal balance of this Note
becomes due and payable by acceleration but such acceleration is rendered null
and void and of no further force and effect by operation of law or agreement by
Lender, such acceleration will have no effect on the Maturity Date.


“Maximum Interest Rate” means the rate of interest which results in the maximum
amount of interest allowed by applicable law.


“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender.
The Prepayment Premium Period is the period from and including the date of this
Note until but not including the first day of the Window Period.
 
“Program Plus® Seller/Servicer” means an institution approved to sell
multifamily mortgages to Freddie Mac as a Program Plus Seller/Servicer.


“Remaining Amortization Period” means, at any point in time, the number of
consecutive calendar months equal to the number of months in the Amortization
Period minus the number of scheduled monthly installments of principal and
interest that have elapsed since the date of this Note.




Multifamily Note
 
Page 3
Floating Rate
 
 

    

--------------------------------------------------------------------------------




“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note, as amended, modified or
supplemented from time to time.


“Window Period” means the 3 consecutive calendar month period prior to the
Scheduled Maturity Date.


(b)
Other capitalized terms used but not defined in this Note will have the meanings
given to such terms in the Loan Agreement.



2.
Address for Payment. All payments due under this Note will be payable at

Payment Mailing Address:
Berkeley Point Capital LLC
Lockbox
Box 773194
3194 Solutions Center
Chicago, IL 60677-3001
Payment Overnight Address:
Berkeley Point Capital LLC
Lockbox
Box 773194
350 East Devon Avenue
Itasca, IL 60143
Payment Wiring Instructions:
PNC Bank, NA
ABA#043000096
Berkeley Point Capital LLC
Credit #1019788912
Ref Loan # 077042554

or such other place as may be designated by Notice to Borrower from or on behalf
of Lender.


3.    Payments.


(a)
Interest will accrue on the outstanding principal balance of this Note at the
Floating Interest Rate, subject to the provisions of Section 8 of this Note.



(b)
Interest under this Note will be computed, payable and allocated on the basis of
an actual/360 interest calculation schedule (interest is payable for the actual
number of days in each month, and each month’s interest is calculated by
multiplying the unpaid principal amount of this Note as of the first day of the
month for which interest is being calculated by the applicable Floating Interest
Rate, dividing the product by 360, and multiplying the quotient by the number of
days in the month for which interest is being calculated). For convenience in
determining the amount of a monthly installment of principal and interest under
this Note, Lender will use a 30/360 interest calculation payment schedule (each
year is treated as consisting of twelve 30-day months). However, as provided
above, the portion of the monthly installment actually payable as and allocated
to interest will be based upon an actual/360 interest calculation schedule, and
the amount of each installment attributable to principal and the amount
attributable to interest will vary based upon the number of days in the month
for which such installment is paid. Each monthly payment of principal and
interest will first be applied to pay in full interest due, and the balance of
the monthly payment paid by Borrower will be credited to principal.





Multifamily Note
 
Page 4
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(c)
Unless disbursement of principal is made by Lender to Borrower on the first day
of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
will be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest-only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note. Except as provided in this Section 3(c) and Section
10, accrued interest will be payable in arrears.



(d)    
(i)
Beginning on the First Installment Due Date, and continuing until and including
the Installment Due Date immediately prior to the First Principal and Interest
Installment Due Date, accrued interest-only will be payable by Borrower in
consecutive monthly installments due and payable on the first day of each
calendar month. The amount of the monthly installment of interest-only payable
pursuant to this Section 3(d)(i) on an Installment Due Date will equal the
product of (A) annual interest on the unpaid principal balance of this Note as
of the first day of the Interest Adjustment Period immediately preceding the
Installment Due Date at the Floating Interest Rate in effect for such Interest
Adjustment Period, divided by 360, multiplied by (B) the number of days in such
Interest Adjustment Period.



(ii)
Beginning on the First Principal and Interest Installment Due Date, and
continuing until and including the monthly installment due on the Maturity Date,
principal and accrued interest will be payable by Borrower in consecutive
monthly installments due and payable on the first day of each calendar month.
The amount of the monthly installment of principal and interest payable pursuant
to this Section 3(d)(ii) on an Installment Due Date will be calculated so as to
equal the monthly payment amount which would be payable on the Installment Due
Date as if the unpaid principal balance of this Note as of the first day of the
Interest Adjustment Period immediately preceding the Installment Due Date was to
be fully amortized, together with interest thereon at the Floating Interest Rate
in effect for such Interest Adjustment Period, in equal consecutive monthly
payments paid on the first day of each calendar month over the Remaining
Amortization Period.



(e)
Reserved.



(f)
Reserved.



(g)
Reserved.



Multifamily Note
 
Page 5
Floating Rate
 
 

    

--------------------------------------------------------------------------------




 
(h)
All remaining Indebtedness, including all principal and interest, will be due
and payable by Borrower on the Maturity Date.    



(i)
Lender will provide Borrower with Notice, given in the manner specified in the
Loan Agreement, of the amount of each monthly installment due under this Note.
However, if Lender has not provided Borrower with prior Notice of the monthly
payment due on any Installment Due Date, then Borrower will pay on that
Installment Due Date an amount equal to the monthly installment payment for
which Borrower last received Notice. If Lender at any time determines that
Borrower has paid one or more monthly installments in an incorrect amount
because of the operation of the preceding sentence, or because Lender has
miscalculated the Floating Interest Rate or has otherwise miscalculated the
amount of any monthly installment, then Lender will give Notice to Borrower of
such determination. If such determination discloses that Borrower has paid less
than the full amount due for the period for which the determination was made,
Borrower, within 30 calendar days after receipt of the Notice from Lender, will
pay to Lender the full amount of the deficiency. If such determination discloses
that Borrower has paid more than the full amount due for the period for which
the determination was made, then the amount of the overpayment will be credited
to the next installment(s) of interest only or principal and interest, as
applicable, due under this Note (or, if an Event of Default has occurred and is
continuing, such overpayment will be credited against any amount owing by
Borrower to Lender).



(j)
All payments under this Note must be made in immediately available U.S. funds.



(k)
Any regularly scheduled monthly installment of interest only or principal and
interest payable pursuant to this Section 3 that is received by Lender before
the date it is due will be deemed to have been received on the due date for the
purpose of calculating interest due.



(l)
Any accrued interest remaining past due for 30 days or more, at Lender’s
discretion, may be added to and become part of the unpaid principal balance of
this Note and any reference to “accrued interest” will refer to accrued interest
which has not become part of the unpaid principal balance. Any amount added to
principal pursuant to the Loan Documents will bear interest at the applicable
rate or rates specified in this Note and will be payable with such interest upon
demand by Lender and absent such demand, as provided in this Note for the
payment of principal and interest.





Multifamily Note
 
Page 6
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(m)
In accordance with Section 16, interest charged under this Note cannot exceed
the Maximum Interest Rate. If the Floating Interest Rate at any time exceeds the
Maximum Interest Rate, resulting in the charging of interest hereunder to be
limited to the Maximum Interest Rate, then any subsequent reduction in the
Floating Interest Rate will not reduce the rate at which interest under this
Note accrues below the Maximum Interest Rate until the total amount of interest
accrued hereunder equals the amount of interest which would have accrued had the
Floating Interest Rate at all times been in effect.



(n)
Reserved.



4.
Application of Partial Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment will constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.



5.
Security. The Indebtedness is secured by, among other things, the Security
Instrument, and reference is made to the Security Instrument and the Loan
Agreement for other rights with respect to collateral for the Indebtedness.



6.
Acceleration. If an Event of Default has occurred and is continuing, the entire
unpaid principal balance, any accrued interest, any prepayment premium payable
under Section 10, and all other amounts payable under this Note and any other
Loan Document, will at once become due and payable, at the option of Lender,
without any prior Notice to Borrower (except if notice is required by applicable
law, then after such notice). Lender may exercise this option to accelerate
regardless of any prior forbearance. For purposes of exercising such option,
Lender will calculate the prepayment premium as if prepayment occurred on the
date of acceleration. If prepayment occurs thereafter, Lender will recalculate
the prepayment premium as of the actual prepayment date.





Multifamily Note
 
Page 7
Floating Rate
 
 

    

--------------------------------------------------------------------------------




7.
Late Charge.



(a)
If any monthly installment of interest or principal and interest or other amount
payable under this Note or under the Loan Agreement or any other Loan Document
is not received in full by Lender within 10 days after the installment or other
amount is due, counting from and including the date such installment or other
amount is due (unless applicable law requires a longer period of time before a
late charge may be imposed, in which event such longer period will be
substituted), Borrower must pay to Lender, immediately and without demand by
Lender, a late charge equal to 5% of such installment or other amount due
(unless applicable law requires a lesser amount be charged, in which event such
lesser amount will be substituted). If the Loan is not fully amortizing, the
late charge will not be due on the final payment of principal owed on the
Maturity Date if such payment is not timely made.



(b)
Borrower acknowledges that its failure to make timely payments will cause Lender
to incur additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional expenses.
Borrower agrees that the late charge payable pursuant to this Section represents
a fair and reasonable estimate, taking into account all circumstances existing
on the date of this Note, of the additional expenses Lender will incur by reason
of such late payment. The late charge is payable in addition to, and not in lieu
of, any interest payable at the Default Rate pursuant to Section 8.



8.
Default Rate.



(a)
So long as (i) any monthly installment under this Note remains past due for 30
days or more or (ii) any other Event of Default has occurred and is continuing,
then notwithstanding anything in Section 3 of this Note to the contrary,
interest under this Note will accrue on the unpaid principal balance from the
Installment Due Date of the first such unpaid monthly installment or the
occurrence of such other Event of Default, as applicable, at the Default Rate.



(b)
From and after the Maturity Date, the unpaid principal balance will continue to
bear interest at the Default Rate until and including the date on which the
entire principal balance is paid in full.





Multifamily Note
 
Page 8
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(c)
Borrower acknowledges that (i) its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for 30 days or more, Lender will incur additional costs and expenses arising
from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities, and (iii) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment under this Note is delinquent for
30 days or more or any other Event of Default has occurred and is continuing,
Lender’s risk of nonpayment of this Note will be materially increased and Lender
is entitled to be compensated for such increased risk. Borrower agrees that the
increase in the rate of interest payable under this Note to the Default Rate
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional costs and expenses Lender
will incur by reason of the Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquent loan.



9.
Limits on Personal Liability.



(a)
Except as otherwise provided in this Section 9, Borrower will have no personal
liability under this Note, the Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of or compliance with any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations will be Lender’s exercise of its rights and remedies with respect to
the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability will not limit or
impair Lender’s enforcement of its rights against any Guarantor of the
Indebtedness or any Guarantor of any other obligations of Borrower.



(b)
Borrower will be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.



(c)
In addition to the Base Recourse, Borrower will be personally liable to Lender
for the repayment of a further portion of the Indebtedness equal to any loss or
damage suffered by Lender as a result of the occurrence of any of the following
events:





Multifamily Note
 
Page 9
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(i)
Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3 of the Security Instrument and the
amount of all security deposits collected by Borrower from tenants then in
residence. However, Borrower will not be personally liable for any failure
described in this Section 9(c)(i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.



(ii)
Borrower fails to apply all Insurance proceeds and Condemnation proceeds as
required by the Loan Agreement. However, Borrower will not be personally liable
for any failure described in this Section 9(c)(ii) if Borrower is unable to
apply Insurance or Condemnation proceeds as required by the Loan Agreement
because of a valid order issued in a bankruptcy, receivership, or similar
judicial proceeding.



(iii)
Either of the following occurs:



(A)
Borrower fails to deliver the statements, schedules and reports required by
Section 6.07 of the Loan Agreement and Lender exercises its right to audit those
statements, schedules and reports.



(B)
If an Event of Default has occurred and is continuing, Borrower fails to deliver
all books and records relating to the Mortgaged Property or its operation in
accordance with the provisions of Section 6.07 of the Loan Agreement.



(iv)
Borrower fails to pay when due in accordance with the terms of the Loan
Agreement the amount of any item below marked “Deferred”; provided however, that
if no item is marked “Deferred”, this Section 9(c)(iv) will be of no force or
effect.

    
[Deferred]
Property Insurance premiums or other Insurance premiums
[Collect]
Taxes or payments in lieu of taxes (PILOT)
[Deferred]
            water and sewer charges (that could become
 
a lien on the Mortgaged Property)
[N/A]
Ground Rents
[Deferred]
assessments or other charges (that could become a lien
 
on the Mortgage Property), including home owner
 
association dues



(v)
Borrower engages in any willful act of material waste of the Mortgaged Property.





Multifamily Note
 
Page 10
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(vi)
Borrower fails to comply with any provision of Section 6.13(a)(iii) through
(xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply with any
provision of Section 6.13(b)(iii) through (v) of the Loan Agreement (subject to
possible full recourse liability as set forth in Section 9(f)(ii)).



(vii)
Any of the following Transfers occurs:



(A)
Any Person that is not an Affiliate creates a mechanic’s lien or other
involuntary lien or encumbrance against the Mortgaged Property and Borrower has
not complied with the provisions of the Loan Agreement.



(B)
A Transfer of property by devise, descent or operation of law occurs upon the
death of a natural person and such Transfer does not meet the requirements set
forth in the Loan Agreement.



(C)
Borrower grants an easement that does not meet the requirements set forth in the
Loan Agreement.



(D)
Borrower executes a Lease that does not meet the requirements set forth in the
Loan Agreement.



(viii)
Reserved.



(ix)
through (xviii) are Reserved.



(xix)
Borrower fails to complete any Property Improvement Alterations that have been
commenced in accordance with Section 6.09(e)(v) of the Loan Agreement.



(d)
In addition to the Base Recourse, Borrower will be personally liable to Lender
for all of the following:



(i)
Borrower will be personally liable for the performance of all of Borrower’s
obligations under Sections 6.12 and 10.02(b) of the Loan Agreement (relating to
environmental matters).



(ii)
Borrower will be personally liable for the costs of any audit under Section 6.07
of the Loan Agreement.





Multifamily Note
 
Page 11
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(iii)
Borrower will be personally liable for any costs and expenses incurred by Lender
in connection with the collection of any amount for which Borrower is personally
liable under this Section 9, including Attorneys’ Fees and Costs and the costs
of conducting any independent audit of Borrower’s books and records to determine
the amount for which Borrower has personal liability.



(iv)
through (viii) are Reserved.



(ix)
Borrower will be personally liable for any fees, costs, or expenses incurred by
Lender in connection with Borrower’s termination of any agreement for the
provision of services to or in connection with the Mortgaged Property, including
cable, internet, garbage collection, landscaping, security, and cleaning.



(e)
All payments made by Borrower with respect to the Indebtedness and all amounts
received by Lender from the enforcement of its rights under the Loan Agreement
and the other Loan Documents will be applied first to the portion of the
Indebtedness for which Borrower has no personal liability.



(f)
Notwithstanding the Base Recourse, Borrower will become personally liable to
Lender for the repayment of all of the Indebtedness upon the occurrence of any
of the following Events of Default:



(i)
Borrower fails to comply with Section 6.13(a)(i) or (ii) of the Loan Agreement
or any SPE Equity Owner fails to comply with Section 6.13(b)(i) or (ii) of the
Loan Agreement.



(ii)
Borrower fails to comply with any provision of Section 6.13(a)(iii) through
(xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply with any
provision of Section 6.13(b)(iii) through (v) of the Loan Agreement and a court
of competent jurisdiction holds or determines that such failure or combination
of failures is the basis, in whole or in part, for the substantive consolidation
of the assets and liabilities of Borrower or any SPE Equity Owner with the
assets and liabilities of a debtor pursuant to Title 11 of the Bankruptcy Code.



(iii)
A Transfer that is an Event of Default under Section 7.02 of the Loan Agreement
occurs other than a Transfer set forth in Section 9(c)(vii) above (for which
Borrower will have personal liability for Lender’s loss or damage); provided,
however, that Borrower will not have any personal liability for a Transfer
consisting solely of the involuntary removal or involuntary withdrawal of a
general partner in a limited partnership or a manager in a limited liability
company.





Multifamily Note
 
Page 12
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(iv)
There was fraud or written material misrepresentation by Borrower or any
officer, director, partner, member, or employee of Borrower in connection with
the application for or creation of the Indebtedness or there is fraud in
connection with any request for any action or consent by Lender.



(v)
Borrower or any SPE Equity Owner voluntarily files for bankruptcy protection
under the Bankruptcy Code.



(vi)
Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.



(vii)
The Mortgaged Property or any part of the Mortgaged Property becomes an asset in
a voluntary bankruptcy or becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.



(viii)
An order of relief is entered against Borrower or any SPE Equity Owner pursuant
to the Bankruptcy Code or other federal or state law affecting debtor and
creditor rights in any involuntary bankruptcy proceeding initiated or joined in
by a Related Party.



(ix)
An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner.



(x)
through (xii) are reserved.



(g)
For purposes of Sections 9(f) and (h), the term “Related Party” will include all
of the following:



(i)
Borrower, any Guarantor, or any SPE Equity Owner.



(ii)
Any Person that holds, directly or indirectly, any ownership interest (including
any shareholder, member or partner) in Borrower, any Guarantor, or any SPE
Equity Owner or any Person that has a right to manage Borrower, any Guarantor,
or any SPE Equity Owner.





Multifamily Note
 
Page 13
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(iii)
Any Person in which Borrower, any Guarantor, or any SPE Equity Owner has any
ownership interest (direct or indirect) or right to manage.



(iv)
Any Person in which any partner, shareholder, or member of Borrower, any
Guarantor, or any SPE Equity Owner has an ownership interest or right to manage.



(v)
Any Person in which any Person holding an interest in Borrower, any Guarantor,
or any SPE Equity Owner also has any ownership interest.



(vi)
Any creditor (as defined in the Bankruptcy Code) of Borrower that is related by
blood, marriage or adoption to Borrower, any Guarantor, or any SPE Equity Owner.



(vii)
Any creditor (as defined in the Bankruptcy Code) of Borrower that is related to
any partner, shareholder or member of, or any other Person holding an interest
in, Borrower, any Guarantor, or any SPE Equity Owner.



(h)
If Borrower, any Guarantor, any SPE Equity Owner, or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 9(f), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.



(i)
To the extent that Borrower has personal liability under this Section 9, Lender
may, to the fullest extent permitted by applicable law, exercise its rights
against Borrower personally without regard to whether Lender has exercised any
rights against the Mortgaged Property or any other security, or pursued any
rights against any Guarantor, or pursued any other rights available to Lender
under this Note, the Loan Agreement, any other Loan Document, or applicable law.
To the fullest extent permitted by applicable law, in any action to enforce
Borrower’s personal liability under this Section 9, Borrower waives any right to
set off the value of the Mortgaged Property against such personal liability.



10.
Voluntary and Involuntary Prepayments.



(a)
Any receipt by Lender of principal due under this Note prior to the Maturity
Date, other than principal required to be paid in monthly installments pursuant
to Section 3, constitutes a prepayment of principal under this Note. Without
limiting the foregoing, any application by Lender, prior to the Maturity Date,
of any proceeds of collateral or other security to the repayment of any portion
of the unpaid principal balance of this Note constitutes a prepayment under this
Note.





Multifamily Note
 
Page 14
Floating Rate
 
 

    

--------------------------------------------------------------------------------




(b)
Borrower may not voluntarily prepay any portion of the principal balance of this
Note during the Lockout Period, if a Lockout Period is applicable to this Note.
However, if any portion of the principal balance of this Note is prepaid during
the Lockout Period by reason of the application by Lender of any proceeds of
collateral or other security to any portion of the unpaid principal balance of
this Note or following a determination that the prohibition on voluntary
prepayments during the Lockout Period is in contravention of applicable law,
then Borrower must also pay to Lender upon demand by Lender, a prepayment
premium equal to 5% of the amount of principal being prepaid.



(c)
Following the end of the Lockout Period, Borrower may voluntarily prepay all of
the unpaid principal balance of this Note on an Installment Due Date so long as
Borrower designates the date for such prepayment in a Notice from Borrower to
Lender given at least 30 days prior to the date of such prepayment. If an
Installment Due Date (as defined in Section 1(a)) falls on a day which is not a
Business Day, then with respect to payments made under this Section 10 only, the
term “Installment Due Date” will mean the Business Day immediately preceding the
scheduled Installment Due Date.



(d)
Notwithstanding Section 10(c), Borrower may voluntarily prepay all of the unpaid
principal balance of this Note on a Business Day other than an Installment Due
Date if Borrower provides Lender with the Notice set forth in Section 10(c) and
meets the other requirements set forth in this Section 10(d). Borrower
acknowledges that Lender has agreed that Borrower may prepay principal on a
Business Day other than an Installment Due Date only because Lender will deem
any prepayment received by Lender on any day other than an Installment Due Date
to have been received on the Installment Due Date immediately following such
prepayment and Borrower must pay to Lender all interest that would have been due
if the prepayment had actually been made on the Installment Due Date immediately
following such prepayment.



(e)
Unless otherwise expressly provided in the Loan Documents, Borrower may not
voluntarily prepay less than all of the unpaid principal balance of this Note.
In order to voluntarily prepay all or any part of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment, plus (iii) any
prepayment premium calculated pursuant to Section 10(f).



(f)
Except as provided in Section 10(g), a prepayment premium will be due and
payable by Borrower in connection with any prepayment of principal under this
Note during the Prepayment Premium Period. The prepayment premium will be 1.0%
of the amount of principal being prepaid for any prepayments occurring during
the Prepayment Premium Period but after the Lockout Period (if applicable).



Multifamily Note
 
Page 15
Floating Rate
 
 

    

--------------------------------------------------------------------------------






(g)
Notwithstanding any other provision of this Section 10, no prepayment premium
will be payable with respect to any of the following:



(i) 
Any prepayment made during the Window Period.



(ii) 
Any prepayment occurring as a result of the application of any Insurance
proceeds or Condemnation award.



(iii) 
Any prepayment required under the terms of the Loan Agreement in connection with
a Condemnation proceeding.



(iv)
Any prepayment of the entire principal balance of this Note that occurs on or
after the 12th Installment Due Date under this Note with the proceeds of a fixed
interest rate mortgage loan that is the subject of a binding commitment for
purchase between Freddie Mac and a Freddie Mac-approved Program Plus®
Seller/Servicer.



(h)
Unless Lender agrees otherwise in writing, a permitted or required prepayment of
less than the unpaid principal balance of this Note will not extend or postpone
the due date of any subsequent monthly installments or change the amount of such
installments.



(i)
Borrower recognizes that any prepayment of any of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that any lockout and prepayment premium provisions of this
Note are a material part of the consideration for the Loan, and that the terms
of this Note are in other respects more favorable to Borrower as a result of the
Borrower’s voluntary agreement to the lockout and prepayment premium provisions.



11.
Reserved.



12.
Reserved.





Multifamily Note
 
Page 16
Floating Rate
 
 

    

--------------------------------------------------------------------------------




13.
Costs and Expenses. To the fullest extent allowed by applicable law, Borrower
must pay all expenses and costs, including Attorneys’ Fees and Costs incurred by
Lender as a result of any default under this Note or in connection with efforts
to collect any amount due under this Note, or to enforce the provisions of any
of the other Loan Documents, including those incurred in post-judgment
collection efforts and in any bankruptcy proceeding (including any action for
relief from the automatic stay of any bankruptcy proceeding) or judicial or
non-judicial foreclosure proceeding. Borrower acknowledges and agrees that, in
connection with each request by Borrower under this Note or any Loan Document,
Borrower must pay all reasonable Attorneys’ Fees and Costs and expenses incurred
by Lender, including any fees charged by the Rating Agencies (if applicable),
regardless of whether the matter is approved, denied or withdrawn.



14.
Forbearance. Any forbearance by Lender in exercising any right or remedy under
this Note, the Loan Agreement, or any other Loan Document, or otherwise afforded
by applicable law, will not be a waiver of or preclude the exercise of that or
any other right or remedy. The acceptance by Lender of any payment after the due
date of such payment, or in an amount which is less than the required payment,
will not be a waiver of Lender’s right to require prompt payment when due of all
other payments or to exercise any right or remedy with respect to any failure to
make prompt payment. Enforcement by Lender of any security for Borrower’s
obligations under this Note will not constitute an election by Lender of
remedies so as to preclude the exercise of any other right or remedy available
to Lender.



15.
Waivers. Borrower and all endorsers and Guarantors of this Note and all other
third party obligors waive presentment, demand, notice of dishonor, protest,
notice of acceleration, notice of intent to demand or accelerate payment or
maturity, presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness.



16.
Loan Charges. Neither this Note nor any of the other Loan Documents will be
construed to create a contract for the use, forbearance, or detention of money
requiring payment of interest at a rate greater than the Maximum Interest Rate.
If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower in connection with the Loan is interpreted so that
any interest or other charge provided for in any Loan Document, whether
considered separately or together with other charges provided for in any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the permitted amounts will be applied by Lender to reduce the unpaid
principal balance of this Note. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, will be deemed to be allocated and spread ratably over
the stated term of this Note. Unless otherwise required by applicable law, such
allocation and spreading will be effected in such a manner that the rate of
interest so computed is uniform throughout the stated term of this Note.



Multifamily Note
 
Page 17
Floating Rate
 
 

    

--------------------------------------------------------------------------------






17.
Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.



18.
Counting of Days. Any reference in this Note to a period of “days” means
calendar days, not Business Days, except where otherwise specifically provided.



19.
Governing Law. This Note will be governed by the law of the Property
Jurisdiction.



20.
Captions. The captions of the Sections of this Note are for convenience only and
will be disregarded in construing this Note.



21.
Notices; Written Modifications.



(a)
All Notices, demands, and other communications required or permitted to be given
pursuant to this Note will be given in accordance with Section 11.03 of the Loan
Agreement.



(b)
Any modification or amendment to this Note will be ineffective unless in writing
and signed by the party sought to be charged with such modification or
amendment; provided, however, in the event of a Transfer under the terms of the
Loan Agreement that requires Lender’s consent, any or some or all of the
Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.



22.
Consent to Jurisdiction and Venue. Borrower agrees that any controversy arising
under or in relation to this Note may be litigated in the Property Jurisdiction.
The state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that will arise under
or in relation to this Note. Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence, or otherwise. However, nothing in this Note is intended to limit any
right that Lender may have to bring any suit, action, or proceeding relating to
matters arising under this Note in any court of any other jurisdiction.





Multifamily Note
 
Page 18
Floating Rate
 
 

    

--------------------------------------------------------------------------------




23.
WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (a) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.



24.
State-Specific Provisions. N/A



25.
Attached Riders. The following Riders are attached to this Note:



Rider to Multifamily Note Recycled Borrower and/or Recycled SPE Equity Owner


26.
Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Note:



| |    Exhibit A     Modifications to Multifamily Note


Multifamily Note
 
Page 19
Floating Rate
 
 

    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. Borrower intends that this Note will
be deemed to be signed and delivered as a sealed instrument.


BORROWER:
 
 
 
SIR TAPESTRY PARK, LLC
a Delaware limited liability company
 
 
By:
Steadfast Income Advisor, LLC
 
a Delaware limited liability company
 
Manager
 
 
 
 
By:
/s/ Kevin J. Keating_______________(SEAL)
 
 
Kevin J. Keating
 
 
Chief Accounting Officer







Multifamily Note
 
Page 20
Floating Rate
 
 

    

--------------------------------------------------------------------------------





RIDER TO MULTIFAMILY NOTE


RECYCLED BORROWER AND/OR RECYCLED SPE EQUITY OWNER
    
(Revised 3-1-2014)




The following changes are made to the Note which precedes this Rider:


A.
Section 9(c)(ix) is restated as follows:



(ix)
Any of the Underwriting Representations or Separateness Representations set
forth in Sections 5.40(a) and (b) of the Loan Agreement are false or misleading
in any material respect.





Rider to Multifamily Note
 
Page 1
Recycled Borrower and/or Recycled SPE Equity Owner
 

    

--------------------------------------------------------------------------------







EXHIBIT A


MODIFICATIONS TO MULTIFAMILY NOTE


The following modifications are made to the text of the Note that precedes this
Exhibit.


None.








Multifamily Note
 
Page A-1
Floating Rate
 
 


